



February 5, 2019




Rajat Rai


 


RE: Separation and Consulting Agreement


Dear Raj:


This Separation and Consulting Agreement (this “Agreement”) is intended to set
forth our mutual understanding and agreement regarding your retirement as Chief
Executive Officer and from your employment with Akorn, Inc., a Louisiana
corporation (collectively with its successors and assigns, the “Company”), and
all its affiliates, as the parties agreed to formalize such understandings in
the letter agreement entered into between the parties December 27, 2018 and as
disclosed in the Company’s filings with the SEC on Form 8-K.


Capitalized terms used in this Agreement that are not defined herein shall have
the meanings given such terms in the Employment Agreement by and between you and
the Company, dated as of April 11, 2014, as amended concurrently herewith (as
amended, the “Employment Agreement”).


Accordingly, you and the Company hereby agree as follows:


1.Retirement. The parties hereby acknowledge that your employment with the
Company terminated effective as of December 31, 2018 11:59pm CT (the “Retirement
Date”). The Company and you agree that you are entitled to severance benefits
under the Employment Agreement as though you resigned for “Good Reason” (as
defined in the Employment Agreement). You hereby agree to execute any additional
documentation with respect thereto as may be reasonably requested by the
Company. You hereby acknowledge that the compensation provided under
Section 3(c) below is in addition to, and not required to be paid pursuant to,
the Employment Agreement or any other compensation plan, program, policy or
arrangement.
2.    Advisory Services.
(a)    The Company hereby engages you, and you hereby accept such engagement, as
an independent contractor to provide certain services to the Company on the
terms and conditions set forth in this Agreement. You agree to serve as a
non-employee adviser to the Company from the Retirement Date through March 31,
2019 (the “Advisory Period”).
(b)    During the Advisory Period, you shall report to the Company’s General
Counsel (the “GC”) and the Board of Directors (the “Board”) and shall be
reasonably available to the Board and the management team to provide transition,
consulting and litigation related support as reasonably requested by the Board
or the management team.
3.    Obligations of the Company. %2. Incentive Compensation. Your vested and
unvested Company stock options and unvested restricted stock units that were
outstanding as of the Retirement Date shall remain outstanding and exercisable
through the Advisory Period, during which time you are considered to be a
Service Provider as that term is defined in the applicable equity-based
compensation plan or award agreement. Notwithstanding anything to the contrary
in the applicable equity-based compensation plan or award agreement, and
notwithstanding the terms of the letter agreement entered into between the
parties on December 27, 2018 and filed with the SEC which you and the Company
hereby wish to correct, your vested and unvested Company stock options and
unvested Company restricted stock units that were outstanding as of the
Retirement Date shall not be forfeited and canceled as of the Retirement Date,
and instead shall remain outstanding and shall continue to vest during the
Advisory Period pursuant to their normal vesting schedules, and shall vest in
full upon the expiration of the Advisory Period, subject to the Company
certifying that you have satisfied your obligations under this Agreement.
4.    Independent Contractor. %2. Status. During the Advisory Period, you shall
be an independent contractor with respect to the Company and its affiliates and
there shall not be implied by this Agreement any relationship between you, on
the one hand, and the Company and its affiliates, on the other hand, of
employer-employee, partnership, joint venture, principal and agent or the like.
No employees of the Company or its affiliates shall report to you. You shall not
have the authority to act as an agent of the Company or its affiliates or to
obligate or bind the Company or its affiliates in any respect, except on
authority specifically so delegated in a prior writing from a duly authorized
officer of the Company or its affiliate.
(a)    Taxes. To the extent consistent with applicable law, the Company shall
not withhold or deduct from any amounts payable to you pursuant to this
Agreement any income taxes or other employment taxes of any other nature on your
behalf. You shall be solely responsible for the payment of any Federal, state,
local and other income and self-employment taxes in respect of any amounts
payable to you pursuant to this Agreement and shall hold the Company and its
officers, directors and employees harmless from any liability arising from your
failure to comply with the foregoing provisions of this sentence.
5.    Obligations of the Executive. %2. Cooperation. You hereby agree that the
payment of any amounts pursuant to this Agreement is conditional upon you
reasonably cooperating with the Company in connection with all matters relating
to your employment with the Company prior to the Retirement Date, including any
on-going or future governmental or other regulatory investigations,
arbitrations, litigations or similar matters until such investigations,
arbitrations, litigations or other matters are completely resolved.
(a)    Restrictive Covenants. %3. Except as otherwise set forth in this
Section 5(b), Sections 8 (Confidential Information), 9.1 (Non-Competition), 9.2
(Non-Solicitation), 9.3 (Property of the Company) and 9.4 (Remedies) of the
Employment Agreement shall continue to apply to you during the Advisory Period
(and thereafter, to the extent provided in the Employment Agreement or in the
immediately following sentence). Notwithstanding anything to the contrary in the
Employment Agreement, you shall continue to be bound by the provisions of
Sections 9.1 (Non-Competition), 9.2 (Non-Solicitation) and 9.3 (Remedies) of the
Employment Agreement during the one-year period following the Retirement Date.
(i)    For the avoidance of doubt, nothing in this Agreement or the Employment
Agreement shall prohibit you from (1) filing and, as provided for under
Section 21F of the Securities Exchange Act of 1934, maintaining the
confidentiality of a claim with a government agency that is responsible for
enforcing a law, (2) providing Confidential Information (as defined in
Section 8.1 of the Employment Agreement) to the extent required by law or legal
process or permitted by Section 21F of the Securities Exchange Act of 1934 or
(3) cooperating, participating or assisting in any government or regulatory
entity investigation or proceeding.
6.    Miscellaneous. The provisions of Sections 15 (Notice), 17 (Miscellaneous),
18 (Governing Law; Mediation and Arbitration), 19 (Code Section 409A Compliance)
and 20 (Severability) of the Employment Agreement shall be incorporated by
reference in this Agreement as if set forth herein.


(a)    [Remainder of page intentionally left blank.]



If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this letter.


Very truly yours,


                        
AKORN, INC.
 
By:
/s/ Joseph Bonaccorsi
 
Name: Joseph Bonaccorsi
 
Title: General Counsel
 
 





Accepted and Agreed to:


 
 
RAJAT RAI
 
 
/s/ Raj Rai
 
 





Date:     2/7/2019                    







